                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                                                                      C12~k, U.S. Uiscrict Court
                                    AT GREENEVILLE                                   E~s-em District of Tennessee
                                                                                            P,t Gre:rnevil!e
 UNITED STATES OF AMERICA                        )
                                                 )          No. 2:19-CR-
         V.                                      )
                                                 )          JUDGE GREER
 CHADWICK WAYNE DUNFORD                          )


                          PLEA AGREEMENT TO INFORMATION

        The United States of America, by the United States Attorney for the Eastern District of

Tennessee, and the defendant, CHADWICK DUNFORD, and the defendant's attorney, Nikki

Pierce, have agreed upon the following:

        1.     The defendant will waive indictment and arraignment and plead guilty to an

information charging the defendant with the following offense:

               (a)     Count One, that is, the defendant, knowing that he had previously been

convicted of a crime punishable by a term of imprisonment exceeding one year, did knowingly

possess the following firearms: (1) Century Arms model PAPM922PV, 7.62 caliber AK-47 type

pistol; (2) Ruger model AR556, 5.56 caliber rifle; (3) Silver Eagle model M-13 , 12 gauge shotgun;

and (4) Glock model 43, 9 millimeter pistol; which had been shipped and transported in interstate

commerce.

       The maximum punishment for this offense is as follows: a term of imprisonment up to I 0

years, a $250,000 fine, up to three (3) years' supervised release, and a $100 mandatory assessment.

       2.      Pursuant to Federal Rule of Criminal Procedure I l(a)(2), the defendant reserves

the right to appeal the District Court's Order, filed as Document 35 in this case, denying his motion

to suppress physical evidence filed as Document 29. However, as set forth in Paragraph 12 of this

Plea Agreement, the defendant waives his right to appeal any other issue that arose at a pretrial




Case 2:19-cr-00180-JRG-CRW Document 2 Filed 10/31/19 Page 1 of 9 PageID #: 3
stage of this case, or that might have arisen at trial. The defendant has been fully advised and

understands that if he prevails on appeal, he shall be allowed to withdraw his guilty plea. If the

defendant does not prevail on appeal, however, he has no right to withdraw his plea of guilty.

        3.     In consideration of the defendant's guilty plea, the United States agrees to move

the court at the time of sentencing, or when appropriate, to dismiss the indictment against the

defendant in case number 2:19-CR-38.

       4.      The defendant has read the information, discussed the charge and possible defenses

with defense counsel, and understands the crime charged.

       5.      In support of the defendant's guilty plea, the United States and the defendant agree

and stipulate to the following facts, which satisfy the elements of the offenses. These are the facts

submitted for purposes of the defendant's guilty plea. They do not necessarily constitute all of the

facts in the case. Other facts may be relevant to sentencing. Both the defendant and the United

States retain the right to present additional facts to the Court to ensure a fair and appropriate

sentence in this case.

               a)        On October 29, 2018, law enforcement agents from the Tennessee Bureau

of Investigation (TBI), Elizabethton, Police Department (EPD) and Bureau of Alcohol, Tobacco,

and Firearms (ATF), began an investigation concerning the defendant related to the defendant

being a felon in possession of firearms . The defendant was also being investigated for making

threats of violence to law enforcement officers and members of the Carter County District

Attorney's Office via online Facebook social media posts.

               b)        On October 30, 2018, agents executed a state search warrant at the

defendant's residence located at 602 Stuart Drive, Apt 3, Elizabethton, TN 37643, and on the




                                                 2

Case 2:19-cr-00180-JRG-CRW Document 2 Filed 10/31/19 Page 2 of 9 PageID #: 4
defendant's vehicle, a 2018 Kia sedan, bearing Tennessee registration plate "PH1541". The

defendant was detained while driving away from his residence in the aforementioned Kia sedan.

                 c)    Agents seized two firearms from the defendant's vehicle; an AK-47 type

pistol (Manufacture: Century Arms International, Georgia, VT, Model: PAPM922PV, caliber:

7.62, Serial No: M92PV030644) and an AR-15 rifle (Manufacture: Ruger, Model: AR556, caliber:

5.56 Serial No: 85100653). In addition to the firearms found in the vehicle, agents seized one

ammunition magazine with thirty rounds of 7.62 caliber ammunition designed to fit the AK-47

type pistol, one ammunition magazine with thirty rounds of 5.56 caliber ammunition designed to

fit the AR-15 rifle and fifteen rounds of 12-gauge ammunition.

                 d)    Inside the defendant's residence, agents seized two additional firearms; a

shotgun (Manufacture: Silver Eagle,' Model: M-13, Caliber: 12 gauge, Serial No: 1312501) and a

loaded semi-automatic pistol (Manufacture: Glock, Model: 43, Caliber: 9mm, Serial No:

BDER352). In addition to the firearms, agents seized 1,505 rounds of various ammunition, a small

quantity of marijuana, Schedule IV prescription medication (class: Benzodiazepine, generic name

Alprazolam, brand name: Xanax), drug paraphernalia (scales, baggies, smoking pipes), eight

ammunition magazines (two of which are considered "high-capacity" magazines) and various

types of tactical equipment.

                 e)   After being advised of his Miranda rights, the defendant admitted to

possession of the firearms and to authoring the social media posts which had initiated the

investigation.

                 f)   The defendant admits and stipulates that at the time he possessed the

firearms, he knew that he had been convicted of a crime punishable by imprisonment for a term




                                                3

Case 2:19-cr-00180-JRG-CRW Document 2 Filed 10/31/19 Page 3 of 9 PageID #: 5
exceeding one year, specifically, the defendant was convicted on February 28, 2016 for aggravated

assault in Tennessee.

               g)       An interstate nexus was pe1formed on the firearms and agents determined

that each firearm was manufactured outside of Tennessee and therefore traveled through interstate

commerce. Further, each firearm is a modern firearms as contemplated by federal law.

       6.      The defendant is pleading guilty because the defendant is in fact guilty.            The

defendant understands that, by pleading guilty, the defendant is giving up several rights, including:

               (a)      the right to be indicted by a grand jury for this crime;

               (b)      the right to plead not guilty;

               (c)      the right to a speedy and public trial by jury;

               (d)      the right to assistance of counsel at trial;

               (e)      the right to be presumed innocent and to have the burden of proof placed on

the United States to prove the defendant guilty beyond a reasonable doubt;

               (f)      the right to confront and cross-examine witnesses against the defendant;

               (g)      the right to testify on one's own behalf, to present evidence in opposition to

the charges, and to compel the attendance of witnesses; and

               (h)      the right not to testify and to have that choice not used against the defendant.

       7.      The parties agree that the appropriate disposition of this case would be the

following as to each count:

               (a)      The Court may impose any lawful term of imprisonment, any lawful fine(s),

and any lawful term of supervised release up to the statutory maximum;

               (b)      The Court will impose special assessment fees as required by law; and

               (c)      The Court may order forfeiture as applicable and restitution as appropriate.



                                                   4

Case 2:19-cr-00180-JRG-CRW Document 2 Filed 10/31/19 Page 4 of 9 PageID #: 6
No promises have been made by any representative of the United States to the defendant as to what

the sentence will be in this case. Any estimates or predictions made to the defendant by defense

counsel or any other person regarding any potential sentence in this case are not binding on the

Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant' s

guilty plea(s). The defendant understands that the sentence in this case will be determined by the

Court after it receives the presentence investigation report from the United States Probation Office

and any information presented by the parties. The defendant acknowledges that the sentencing

determination will be based upon the entire scope of the defendant' s criminal conduct, the

defendant's criminal history, and pursuant to other factors and guidelines as set forth in the

Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

       8.      Given the defendant' s agreement to plead guilty, the United States will not oppose

  a two-level reduction for acceptance of responsibility under the provisions of§ 3El .1 (a) of the

  Sentencing Guidelines.     Further, if the defendant's offense level is 16 or greater, and the

  defendant is awarded the two-level reduction pursuant to§ 3El.l(a), the United States agrees

  to move, at or before the time of sentencing, the Court to decrease the offense level by one

  additional level pursuant to § 3El.l(b) of the Sentencing Guidelines. Should the defendant

  engage in any conduct or make any statements that are inconsistent with accepting responsibility

  for the defendant's offense, including violations of conditions of release or the commission of

  any additional offense(s) prior to sentencing, the United States will be free to decline to make

  such motion, to withdraw that motion if already made, and to recommend to the Court that the

  defendant not receive any reduction for acceptance of responsibility under § 3El .1 of the

  Sentencing Guidelines.

       9.     The defendant agrees to pay the special assessment in this case prior to sentencing.



                                                 5

Case 2:19-cr-00180-JRG-CRW Document 2 Filed 10/31/19 Page 5 of 9 PageID #: 7
        10.    The defendant agrees that the Court shall order restitution, pursuant to any

applicable provision of law, for any loss caused to: (a) the victim(s) of any offense charged in this

case (including dismissed counts); and (b) the victim(s) of any criminal activity that was part of

the same course of conduct or common scheme or plan as the defendant's charged offenses.

        11.    Financial Obligations. The defendant agrees to pay all fines and restitution imposed

by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution

amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full

amount immediately and is placed in custody or under the supervision of the Probation Office at

any time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the

authority to establish payment schedules to ensure payment of the fine and/or restitution. The

defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed

by the Court by set-off of federal payments, execution on non-exempt property, and any other

means the United States deems appropriate. The defendant and counsel also agree that the

defendant may be contacted post-judgment regarding the collection of any financial obligation

imposed by the Court without notifying the defendant's counsel and outside the presence of the

defendant's counsel. In order to facilitate the collection of financial obligations to be imposed

with this prosecution, the defendant agrees to disclose fully all assets in which the defendant has

any interest or over which the defendant exercises control, directly or indirectly, including those

held by a spouse, nominee, or other third party. In furtherance of this agreement, the defendant

additionally agrees to the following specific terms and conditions:

               a.     If so requested by the United States, the defendant will promptly submit a

completed financial statement to the United States Attorney's Office, in a form it provides and as




                                                 6

Case 2:19-cr-00180-JRG-CRW Document 2 Filed 10/31/19 Page 6 of 9 PageID #: 8
it directs. The defendant promises that such financial statement and disclosures will be complete,

accurate, and truthful.

               b.         The defendant expressly authorizes the United States Attorney's Office to

obtain a credit report on the defendant in order to evaluate the defendant's ability to satisfy any

financial obligation imposed by the Court.

               c.         If so requested by the United States, the defendant will promptly execute

authorizations on forms provided by the United States Attorney's Office to permit the United

States Attorney's Office to obtain financial and tax records of the defendant.

       12.     The defendant acknowledges that the p1incipal benefits to the United States of this

agreement include the conservation of limited government resources and bringing a certain end to

the case. Accordingly, in consideration of the concessions made by the United States in this

agreement and as a further demonstration of the defendant's acceptance of responsibility for the

offense committed, the defendant voluntarily, knowingly, and intentionally agrees to the

following:

       a)      The defendant will not file a direct appeal of the defendant's conviction or sentence

except as provided in Paragraph 2 of this Plea Agreement. The defendant additionally retains the

right to appeal a sentence imposed above the sentencing guideline range determined by the Court

or above any mandatory minimum sentence deemed applicable by the Court, whichever is greater.

The defendant also waives the right to appeal the Court's determination as to whether the

defendant's sentence will be consecutive or partially concurrent to any other sentence.

       b)      The defendant will not file any motions or pleadings pursuant to 28 U.S.C. § 2255

or otherwise collaterally attack the defendant's conviction or sentence, with two exceptions: The




                                                  7

Case 2:19-cr-00180-JRG-CRW Document 2 Filed 10/31/19 Page 7 of 9 PageID #: 9
defendant retains the right to file a § 2255 motion as to (i) prosecutorial misconduct and (ii)

ineffective assistance of counsel.

       c)     The defendant will not, whether directly or by a representative, request or received

from any department or agency of the United States any records pertaining to the investigation or

prosecution of this case, including, without limitation, any records that may be sought under the

Freedom oflnformation Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

        13.    This plea agreement becomes effective once it is signed by the parties and is not

contingent on the defendant's entry of a guilty plea. If the United States violates the terms of this

agreement, the defendant will have the right to withdraw from this agreement. If the defendant

violates the terms of this agreement in any way (including, without limitation, by failing to enter

a guilty plea as agreed herein, moving to withdraw guilty plea after entry, or by violating any court

order or any local, state, or federal law pending the resolution of this case), then the United States

will have the right to void any or all parts of the agreement and may also enforce whatever parts

of the agreement it chooses. In addition, the United States may prosecute the defendant for any

and all federal crimes that the defendant committed related to this case, including any charges that

were dismissed and any other charges that the United States agreed not to pursue. The defendant

expressly waives any statute of limitations defense and any constitutional or speedy trial or double

jeopardy defense to prosecution for the conduct contemplated by this agreement. The defendant

also understands and agrees that a violation of this agreement by the defendant does not entitle the

defendant to withdraw the defendant's guilty plea in this case.

       14.     The United States will file a supplement in this case, as required in every case by

the Local Rules of the United States District Court for the Eastern District of Tennessee, even




                                                  8

Case 2:19-cr-00180-JRG-CRW Document 2 Filed 10/31/19 Page 8 of 9 PageID #: 10
though there may or may not be any additional terms. If additional terms are included in the

supplement, they are hereby fully incorporated herein.

        15.       This plea agreement and supplement constitute the full and complete agreement

and understanding between the parties concerning the defendant's guilty plea to the above-

referenced charges, and there are no other agreements, promises, undertakings, or understandings

between the defendant and the United States. The parties understand and agree that the terms of

this agreement can be modified only in writing signed by all of the parties and that any and all

other promises, representations, and statements whether made before, contemporaneous with, or

after this agreement, are null and void.


                                                    J. DOUGLAS OVERBEY
                                                    UNITED STATES ATTORNEY



Date                                         By:    ~ULEY
                                                    Assistant United States Attorney


 3D/ocT) 2D\3,
Date          I
                                                    c1Juiu'4) ~.~
                                                                I I
                                                    CHADWICK DUNFORD
                                                    Defendant

                                                           . -c~
                                                    ~-E-----
Date
                                                    Attorney for the Defendant




                                                9

Case 2:19-cr-00180-JRG-CRW Document 2 Filed 10/31/19 Page 9 of 9 PageID #: 11
